Citation Nr: 0400612	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than August 2, 2001 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1953 to April 1955.


FINDINGS OF FACT

1.  In an April 1974 Board of Veterans' Appeals (Board) 
decision, the Board denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  

2.  In June 1986, the veteran submitted an application to 
reopen a claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  

3.  In October 1986, the regional office (RO) notified the 
veteran of its intent to deny the veteran's claims for 
increased rating and a total disability rating due to the 
veteran's failure to report for a scheduled examination.  The 
veteran thereafter reported for examinations in September and 
December 1986.

4.  A February 1987 deferred rating decision reflects the 
RO's determination that the veteran had not met the criteria 
for a higher rating for his service-connected back disorder 
or for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  The record does not reflect that the veteran 
appealed this determination.  

5.  Thereafter, a congressional inquiry was received by the 
RO on June 16, 1993, containing a May 1993 letter from the 
veteran indicating his unemployability due to service-
connected disability.  

6.  By a rating decision in July 2002, the RO granted a total 
rating based on individual unemployability, effective from 
August 2, 2001, the date of the veteran's application to 
reopen after final disallowance.  

7.  The RO did not furnish the veteran with an application 
form following receipt of the June 16, 1993 informal claim 
and therefore the date of the informal claim must be accepted 
for purposes of determining an effective date.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 16, 1993, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that as the issue of 
entitlement to an earlier effective date for the grant of a 
total disability rating based on individual unemployability 
due to service-connected disability is an issue that will be 
adjudicated as a matter of law and not evidence, it is 
therefore arguably not subject to the notice and/or 
development requirements of the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA).  Similarly, the Board's analysis of the 
representative's assertion that an earlier effective date is 
warranted based on alleged inadequacies in previous 
adjudications will also be based on an interpretation of the 
law and is therefore also arguably not subject to the VCAA.  
However, despite the above-noted observations, the Board 
finds that the appellant has been provided with the law and 
regulations applicable to effective dates, and neither the 
veteran nor his representative have identified additional 
outstanding pertinent treatment records or other documents 
that are not already contained in the record or otherwise 
sufficiently addressed in the records and documents in the 
claims file.  In addition, since the Board has decided to 
grant the earliest effective date requested by the veteran's 
representative, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  Accordingly, the Board finds that remand for 
further compliance under the VCAA is unnecessary.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400 (o).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Department of 
Veterans Affairs (VA).  A claim or application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C.A. § 5101(a) (West 2002); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), cert 
denied, 120 S. Ct. 1270 (2000); 38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one year period for 
filing a formal claim was never triggered because the VA 
filed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2003).

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104 (West 2002).  A decision of the 
RO shall be final as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  38 C.F.R. § 3.104(a) (2003).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim.  In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157 
(2003).

In his substantive appeal, dated in January 2003, the veteran 
states that entitlement to an earlier effective date for a 
total rating based on individual unemployability is based on 
his belief that he should have been given notice of his 
eligibility for such benefits at the time the rating for his 
service-connected back disability was increased from 40 to 60 
percent in September of 1997.  He also contends that the RO 
did not timely respond to his service representative's 
inquiry concerning such benefits in March 1998.  

Finally, at the time of his hearing before the Board in April 
2003, the veteran's representative contended that a May 1993 
claim for a total disability rating based on individual 
unemployability was never adjudicated by the RO and therefore 
remained in open status at the time a subsequent August 2001 
claim was granted by the RO in July 2002, effective August 2, 
2001.

In an April 1974 Board decision the Board denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability.  The 
Board also continued a 40 percent rating for the veteran's 
service-connected back disorder.

Thereafter, an April 1976 claim for service connection did 
not specify that the veteran was seeking a total disability 
rating based on individual unemployability (medical evidence 
in support of this claim discussed unemployability but no 
claim was filed or adjudicated by the RO at this time).  
Similarly, an April 1982 claim for an increased rating did 
not indicate that the veteran was seeking a total disability 
rating based on individual unemployability and was denied in 
June 1982.  

While an August 1982 claim did assert that the veteran was 
unable to work based on his treatment records, the claim was 
denied by a November 1982 rating decision, and the record 
reflects that the veteran was provided with a notice of the 
rating decision and his appellate rights with respect 
thereto. 

Thereafter, a March 1983 rating decision denied a claim for 
an increased rating for the veteran's service-connected back 
disorder, and in April 1983, eligibility for VA pension 
benefits was established based on all of the veteran's 
disabilities.  

In June 1986, the veteran submitted an application to reopen 
a claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

In October 1986, the RO notified the veteran of its intent to 
deny the veteran's claims for increased rating and a total 
disability rating due to the veteran's failure to report for 
a scheduled examination.  The veteran thereafter reported for 
examinations in September and December 1986.

A February 1987 deferred rating decision reflects the RO's 
determination that the veteran had not met the criteria for a 
higher rating for his service-connected back disorder or for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  The 
record does not reflect that the veteran appealed this 
determination.  

Thereafter, a congressional inquiry was received by the RO on 
June 16, 1993, containing a May 1993 letter from the veteran 
indicating his unemployability due to service-connected 
disability.  

By a rating decision in July 2002, the RO granted a total 
rating based on individual unemployability, effective from 
August 2, 2001, the date of the veteran's application to 
reopen after final disallowance.  

The RO did not furnish the veteran with an application form 
following receipt of the June 16, 1993 informal claim.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes the representative's most recent assertion that a 
May 1993 statement could constitute a claim for VA benefits 
that required adjudication by the RO, and that the veteran 
would therefore be entitled to an earlier effective date for 
a grant of a total disability rating based on that earlier 
claim.  

In light of this contention, the Board has reviewed the 
congressional inquiry that was received by the RO on June 16, 
1993 with an accompanying May 1993 statement from the veteran 
asserting that he was unemployable due to service-connected 
disability.  In this regard, the Board notes that pursuant to 
38 C.F.R. § 3.155(a), correspondence from someone other than 
the veteran may constitute an informal claim, if an 
application is thereafter provided by the RO and the veteran 
thereafter files the application within one year of the date 
it was sent by the RO.  Alternatively, as was noted above, 
the case of Servello v. Derwinski, supra, stands for the 
proposition that where the one year period for filing a 
formal claim was never triggered because the VA failed to 
fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a), and 
3.157(b)(1) (2003).  Accordingly, the Board finds that the 
congressional inquiry and accompanying materials received on 
June 16, 1993, constitute an informal claim for individual 
unemployability due to service-connected disability because 
the veteran was not furnished with an "application" 
following receipt of the communication by the RO.  The Board 
further concludes that since the claim was never adjudicated, 
it therefore remains in open status.  

The Board was unable to locate any document or record 
received within one year of June 1993 that could constitute 
an even earlier claim under 38 C.F.R. § 3.157 (2003).  

Accordingly, the Board concludes that the evidence supports 
an effective date of June 16, 1993 for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability.  




ORDER

Entitlement to an effective date of June 16, 1993 for a total 
rating based on individual unemployability due to service-
connected disability is granted, subject to the legal 
criteria governing payment of monetary benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



